NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

YUSUF STEELE,

Petitioner,
Civil Action No. 21-10603 (MAS)
Vv.
OPINION
HONORABLE JUDGE PEDRO J. JIMENEZ,
JR.,

Respondent,

 

 

SHIPP, District Judge

ae

This matter comes before the Court on Petitioner Yusuf Steele’s petition for a writ of
habeas corpus filed pursuant to 28 U.S.C. § 2241 challenging his ongoing state court criminal
proceedings. (ECF No. 1.) Also before the Court is Petitioner's application to proceed in forma
pauperis. (ECF No. 1-1.) As Petitioner has shown an entitlement to proceed in forma pauperis,
that application is granted. This Court is therefore required to screen Petitioner’s habeas petition
pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 through Rule
1{b), and determine whether it “plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief.” For the reasons set forth below, this Court will dismiss the

petition without prejudice and deny Petitioner a certificate of appealability.
I. BACKGROUND

Petitioner is a state pre-trial detainee currently held in the Middlesex Adult Correctional
Center on state criminal charges. (ECF No. | at 2.)' Petitioner asserts that he has filed numerous
pro se motions cha!lenging various orders of the state trial court which he contends violated his
constitutional and state statutory rights to a speedy trial. (/d. at 2-7.) Petitioner apparently
attempted to appeal the trial judge’s speedy trial related decisions, but was either denied leave to
appeal on an interlocutory basis, did not receive a response, or had his documents forwarded to his
assigned counsel without being filed. (/d. at 3-10, 13.) Petitioner therefore requests that this Court
take jurisdiction over his pending state court criminal proceedings and dismiss his charges. (Id. at
{2.)
II. LEGAL STANDARD

Under 28 U.S.C. § 2241 (c), habeas relief may be extended to a prisoner only when he.“‘is
in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
§ 2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”
and the custody is allegedly “in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). Pursuant to Rule 4
of the Rules Governing Section 2254 Cases, applicable to Section 2241 petitions through Rule
1(b), this Court is required to preliminarily review a petitioner’s habeas petition and determine
whether it “plainly appears from the petition and any attached exhibits that the petitioner is not
entitled to relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any
habeas petition that appears legally insufficient on its face.” AfcFarland v. Scott, 512 U.S. 849,

856 (1994).

 

' All of the page numbers used in reference to Petitioner's habeas petition refer to the ECF page
numbers provided by the Clerk of the Court.

bo
III. DISCUSSION

In this matter, Petitioner seeks to litigate his speedy trial and related challenges in this Court
without first completing his state court criminal proceedings. Section 2241 “authorizes a federal
court to issue a writ of habeas corpus to any pretrial detainee who ‘is in custody in violation of the
Constitution or laws or treaties of the United States,’” including state pre-trial detainees. Duran
v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (quoting Moore y. DeYoung, 515 F.2d 437, 442 n. 5
(3d Cir. 1975)). “Nevertheless, that jurisdiction must be exercised sparingly in order to prevent in
the ordinary circumstance ‘pre-trial habeas interference by federal courts in the norma! functioning
of state criminal processes."” /d. (quoting Moore, 515 F.2d at 445-46). Section 2241 may
therefore not be used “to litigate constitutional defenses prematurely in federal court.” /d. (quoting
Moore, 5\5 F.2d at 445). The Third Circuit has therefore held that while federal courts may have
jurisdiction to hear habeas challenges brought by state pre-trial detainees, “that jurisdiction without
exhaustion should not be exercised at the pre-trial stage unless extraordinary circumstances are
present.” Moore, 515 F.2d at 443. In the absence of extraordinary circumstances, which do not
include the premature litigation of defenses including those such as the right to a speedy trial, “the
district court should exercise its ‘pre-trial’ habeas jurisdiction only if [the] petitioner makes a
special showing of the need for such adjudication and has exhausted state remedies” by presenting
his claim to the highest state court. /d. A petitioner’s claim will not be considered exhausted
where it was presented only “in a procedural context in which its merits will not be considered.”
Castille v. Peoples, 489 U.S. 346, 351 (1989).

In this matter, Petitioner seeks to prematurely litigate his speedy trial rights in this Court
before concluding his criminal proceedings before the state courts. Although Petitioner appears
to believe that he has exhausted his claims in his petition in his unsuccessful attempts to file an

interlocutory appeal, he directly states that he was denied leave to appeal on an interlocutory basis
or that his filings were otherwise returned to him unfiled or forwarded to his appointed attorney so
that his attorney could determine the wisdom of proceeding on those filings. It thus fully appears
that Petitioner’s claims were only presented to the appellate courts “in a procedural context in
which [their] merits [would] not be considered,” and that his claims are thus unexhausted at this
time. Castille, 489 U.S. at 351; see also Moore, 515 F.2d at 444-45 (denial of request for leave to
appeal on an interlocutory basis does not qualify as exhaustion). As petitioner's claims appear to
be unexhausted, as alleged speedy trial claims are not exceptional circumstances sufficient to
warrant pre-trial habeas jurisdiction, see Moore, 515 F.2d at 449, and as a state pre-trial detainee
may not use a § 2241 petition to prematurely litigate his defenses in federal court prior to the
conclusion of his criminal proceedings, this Court must decline to consider his current habeas
petition, and his petition will therefore be dismissed without prejudice.
IV. CERTIFICATE OF APPEALABILITY

Because Petitioner’s habeas challenges his detention which “arises out of process issued
by a State court,” he may not appeal the dismissal of his habeas petition unless granted a certificate
of appealability. 28 U.S.C. § 2253(c)(1){A); see also Magano v. New Jersey, No. 08-758, 2008
WL 2345584, at *4 n. 3 (D.N.J. June 3, 2008). In a habeas proceeding, a certificate of appealability
may only be issued “if the applicant has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists
of reason could disagree with the district court's resolution of his constitutional claims or that
jurists could conclude the issues presented are adequate to deserve encouragement to proceed
further.” Miller-El vy. Cockrell, 537 U.S. 322, 327 (2003). “When the district court denies a habeas
petition on procedural grounds without reaching the prisoner's underlying constitutional claim, a
[certificate of appealability] should issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district court was correct in its
procedural ruling.” Stack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason could
not disagree with this Court's decision to dismiss Petitioner's petition for failure to exhaust or
show exceptional circumstances, Petitioner's petition is inadequate to deserve encouragement to
proceed further at this time, and this Court will deny Petitioner a certificate of appealability.
Vv. CONCLUSION

For the reasons expressed above, Petitioner's application to proceed in forma pauperis in
this matter (ECF No. I-1) is GRANTED, Petitioner’s habeas petition is DISMISSED
WITHOUT PREJUDICE, and Petitioner is DENIED a certificate of appealability. An order

consistent with this Opinion will be entered.

p4A4lyp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
